         CASE 0:19-cv-00485-ECT-SER Document 8 Filed 03/11/19 Page 1 of 1

                      UNITED STATES DISTRICT COURT
                                         District of Minnesota



Gerald Doyen,
                                                         JUDGMENT IN A CIVIL CASE
                                   Plaintiff(s),
v.                                                       Case Number:      19-cv-485 (ECT/SER)
Border Foods, Inc. d/b/a Taco Bell and
White Bear Bell, LLC,
                                   Defendant(s).


  ☒ Decision by Court. This action came to trial or hearing before the Court. The issues have
    been tried or heard and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED THAT:

     The above-captioned action is hereby DISMISSED with prejudice in its entirety with each
     party to bear its own costs and attorney fees in connection with such claims.

     Date: March 11, 2019                                      KATE M. FOGARTY, CLERK

                                                                      s/Jennifer Beck
                                                          (By) Jennifer Beck, Deputy Clerk
